DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/210652 filed on 12/5/2018.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Hong et al. US 2020/0110416 (“Hong”) and Kindo US 2019/0302777 (“Kindo”).
Hong discloses a system and method for observing obstacles around the host vehicle and predicting the trajectories of the obstacles. The system of Hong has sensors which capture environmental information about the vehicle such as vehicles or pedestrians. Semantic information may be generated based on the sensor data such as velocity of the obstacle. The data is then input into a prediction system to output a heat map which includes probabilities of possible locations in the future where the obstacles can be. Then predicted trajectories are generated based on the probabilities. 
Kindo teaches an autonomous vehicle control system which is configured to determine an autonomous driving trajectory of a vehicle. The system of Kindo calculates multiple potential trajectories, such as a standard trajectory, an efficiency priority trajectory, a change suppressed trajectory, and an emergency trajectory. Kindo then detects behavior of moving objects about the 
While the prior art covers much of what is claimed, it does not anticipate or make obvious each and every claim element as would be reasonable to a person of ordinary skill in the art.
As to independent claim 1, the prior art of record fails to teach or suggest the following claimed subject matter:
“determining, by the one or more computing devices based on the external constraint having a second value corresponding to the agent following the second trajectory of the plurality of possible trajectories, a switching constraint for the switching time, the switching constraint being configured so that satisfying the switching constraint allows the vehicle to switch to another driving solution at the switching time; 
revising, by the one or more computing devices, the first driving solution based on the switching constraint for the switching time such that the vehicle will be able to switch from the revised first driving solution to another driving solution at the switching time;”

While Kindo might teach autonomous vehicle control that determines if a switch between a standard trajectory and an efficiency priority trajectory is possible in a certain time frame, it does not determine a switching constraint for the switching time based on the external constraint having a second value corresponding to the agent following the second trajectory of the plurality of possible trajectories nor does Kindo reasonably teach or suggest revising the first driving solution based on the switching constraint. 
Similar, but different, to independent claim 1, the prior art of record fails to teach or suggest the following claimed subject matter in independent claim 12:

“determining, by the one or more computing devices, that there is a mismatch between the first segment of the second driving solution and a first segment of the first driving solution prior to the switching time, wherein the mismatch will prevent the vehicle from switching from the first driving solution to the second driving solution at the switching time; 
revising, by the one or more computing devices, the first driving solution based on the first segment of the second driving solution such that the vehicle will be able to switch from the revised first driving solution to the second driving solution at the switching time;”

Claims 2-11 depend on allowable claim 1 and claims 13-20 depend on allowable claim 12 and are, therefore, allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668